Exhibit 10.3

 

WARRANT NUMBER
Series A _______________

 

LEGACY EDUCATION ALLIANCE, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAVE BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
OFFERED FOR SALE, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THIS CERTIFIES THAT, for value received, ________________________________
(together with its successors and assigns, the “Holder”), commencing
_____________ (the “Date of Issue”) is entitled to purchase, subject to the
conditions set forth below, at any time and from time to time, in whole or in
part, during the Exercise Period (as defined in Section 1.3), that number of
fully paid and non-assessable shares (the “Shares”) of common stock, par value
$0.0001 per share (“Common Stock”), of Legacy Education Alliance, Inc., a Nevada
corporation (the “Company”), that is not more than the Warrant Share Number (as
defined in Section 1.1), subject to the further provisions of this warrant to
purchase newly issued shares of Common Stock (the “Warrant”), at the Warrant
Exercise Price (as defined in Section 1.2), subject to the further provisions of
this Warrant.

 



1.EXERCISE OF WARRANT

 

The terms and conditions upon which this Warrant may be exercised, and the
shares of Common Stock covered hereby which may be purchased hereunder, are as
follows:

 

1.1.         Warrant.

 

(a)         The Company hereby issues to the Holder this Warrant.

 



 

 

 

(b)         The number of Shares that the Holder is entitled to purchase under
the terms and conditions of this Warrant (the “Warrant Share Number”) is equal
to one (1) Share for each Warrant.

 

(c)         For the purposes of this Agreement, the following terms shall have
the respective meanings ascribed thereto in this Section 1.1(c):

 

(i)         “Affiliate” shall have the meaning ascribed to such term under the
Securities Act and the regulations promulgated thereunder.

 

(ii)        “Business Day” shall mean any date that the banks and the securities
markets are in New York, New York open for business for the conduct of business
in the regular course on such date.

 

(iii)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(iv)        “Person” shall mean any individual, trust or entity or governmental
authority or agency.

 

(v)         “Registration Rights Agreement” shall mean that certain registration
rights agreement by and among the initial holder of this Warrant and the Company
providing, inter alia, the obligation of the Company to register the Shares for
resale under the Securities Act.

 

(vi)        “Registration Statement” shall mean that Registration Statement
filed by the Company under the Securities Act in accordance with its obligations
under the Registration Rights Agreement.

 

(vii)       “Securities Act” shall mean the Securities Act of 1933, as amended.

 

1.2.         The Warrant Exercise Price.

 

(a)         The exercise price for the Warrant (the “Warrant Exercise Price”)
shall be equal, per share, to $0.75, subject to adjustment as provided in
Section 1.2(b) and in Section 4:

 

(b)         The Warrant Exercise Price shall be reduced as follows:

 

(i)         If the Registration Statement is not filed within 60 days after the
Date of Issue or not declared effective within 270 days after the Date of Issue,
then the exercise price per share set forth in Section 1.2(a) for the Warrants
will be reduced to $0.55 per share; and

 



2

 

 

(ii)         If the Company does not continue to be a reporting company under
the Exchange Act for two years after the Date of Issue, then the exercise price
per share for the Warrants will be reduced to $0.01 per share.

 

1.3.         Method of Exercise.

 

(a)         The Holder of this Warrant may exercise, in whole or in part, the
purchase rights evidenced by this Warrant during the period commencing on the
Date of Issue of this Warrant and ending on the date that is the third (3rd)
anniversary of the Date of Issue of this Warrant, unless extended by the Company
in its sole discretion (the “Exercise Period”). Such exercise shall be effected
by:

 

(i)         the surrender of the Warrant, together with a duly executed copy of
the form of subscription attached hereto (a “Notice of Exercise”), to the
Secretary of the Company at its principal offices;

 

(ii)         the payment to the Company, by certified check or bank draft
payable to its order, of an amount equal to the aggregate Warrant Exercise Price
for the number of Shares for which the purchase rights hereunder are being
exercised; and

 

(iii)         the delivery to the Company, if necessary, to assure compliance
with federal and state securities laws, of an instrument executed by the Holder
certifying that the Shares are being acquired for the sole account of the Holder
and not with a view to any resale or distribution.

 

(b)         Conditions to Exercise of the Warrant.

 

(i)         Notwithstanding the provisions of any provision of this Warrant,
including Section 1.3, the exercise of this Warrant is contingent upon the
Company’s satisfaction that the issuance of the Shares for which this Warrant is
being exercised is exempt from the requirements of the Securities Act and all
applicable state securities laws or the Shares are duly registered under the
Securities Act. The Holder of this Warrant agrees to execute any and all
documents deemed necessary by the Company to effect the exercise of this
Warrant.

 



3

 

 

(ii)         Notwithstanding anything to the contrary contained herein, the
number of Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder's for purposes of Section 13(d) of the
Exchange Act (the “Beneficial Ownership”, does not exceed 4.99% of the total
number of issued and outstanding shares of Common Stock (including for such
purpose the shares of Common Stock issuable upon such exercise) (the “Maximum
Percentage”). For the avoidance of doubt, except as otherwise provided herein in
connection with a transaction described in Section 4.3 (a “Fundamental
Transaction”), this Warrant may not be exercised in whole or in part if the
Holder’s Beneficial Ownership (as calculated herein) exceeds the Maximum
Percentage prior to such exercise. For such purposes, Beneficial Ownership shall
be determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction of this Warrant or
under any other provision of Section 4. This restriction may not be waived
except by the Holder providing a notice to the Company as provided herein. For
any reason at any time, upon the written or oral request of the Holder, the
Company shall promptly confirm in writing (which may be by electronic mail) to
the Holder the number of shares of Common Stock then outstanding. To the extent
that the limitation contained in this Section 1.3(b)(ii) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder together with any Affiliates) and of which a
portion of this Warrant is exercisable shall be in the sole discretion of a
Holder, and the submission of a Notice of Exercise shall be deemed to be each
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by such Holder together with any Affiliates) and of which
portion of this Warrant is exercisable, in each case subject to such aggregate
percentage limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination other than its obligation in this
Section 1.3(b)(ii) above to, upon the Holder's request, confirm in writing to
the Holder the number of shares of Common Stock then outstanding.
Notwithstanding any provision of this Section 1.3(b)(ii) to the contrary, the
limitations on the exercise of this Warrant under this Section 1.3(b)(ii) shall
not be applicable from and after the date that is 61 days after the date that
the Holder provides written notice to the Company that the Holder elects to have
Beneficial Ownership of the Company’s Common Stock in excess of the Maximum
Percentage, in which case such Holder shall have the right to exercise this
Warrant without the limitations of this Section 1.3(b)(ii); provided, that the
limitations of this Section 1.3(b)(ii) shall again be applicable to any assignee
of this Warrant until 61 days after such assignee provides such notice to the
Company.

 



4

 

 

1.4.         Issuance of Shares. In the event the purchase rights evidenced by
this Warrant are exercised in whole or in part, one or more certificates for the
purchased Shares shall be issued as soon as practicable thereafter to the
Holder.

 

1.5.         Partial Exercise. If this Warrant shall have been exercised only in
part, then the Company shall, at the time of delivery of the certificate or
certificates for the Shares purchased upon such exercise, also deliver to the
Holder a new Warrant evidencing the remaining outstanding unexercised balance of
Shares purchasable hereunder.

 

1.6.         Cancellation. Notwithstanding anything in this Warrant to the
contrary, this Warrant shall be cancelled, and shall not be exercisable, if it
is not exercised before the expiration of the Exercise Period.

 

2.TRANSFER RESTRICTIONS

 

2.1.         Transfer. This Warrant and the Shares issuable upon exercise hereof
are “restricted securities” as such term is defined by the rules and regulations
promulgated under the Securities Act. This Warrant and the Shares issuable upon
exercise hereof may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of this Warrant or the Shares
issuable upon exercise hereof, other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Holder, the
Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of the
transferred Warrant or Shares under the Securities Act. As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Warrant and the Agreement and shall have the rights and obligations of a
Holder under this Warrant and the Agreement.

 

2.2.         Legend.

 

(a)         The Holder agrees to the imprinting of a legend on any of the Shares
issuable upon exercise hereof in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE CORPORATION. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 



5

 

 

(b)         Notwithstanding the foregoing, certificates evidencing this Warrant
or the Shares issuable upon exercise hereof shall not contain any legend
(including the legend set forth above), (i) while a registration statement
covering the resale of such security is effective under the Securities Act, (ii)
following any sale of this Warrant or such Shares issuable upon exercise hereof
pursuant to Rule 144, (iii) if this Warrant or such Shares issuable upon
exercise hereof are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to this Warrant or such Shares issuable upon exercise hereof
and without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).

 

2.3.         Sale. The Holder agrees that the Holder will sell this Warrant or
any Shares issuable upon exercise hereof only pursuant to either: (i) the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements; or (ii) an exemption therefrom, and that if
this Warrant or any Shares issuable upon exercise hereof are sold pursuant to
any such effective registration statement, they will be sold in compliance with
the plan of distribution set forth therein, and acknowledges that the removal of
the restrictive legend from certificates representing the Shares or this Warrant
is predicated upon the Company’s reliance upon this understanding.

 

3.Fractional Shares

 

Notwithstanding that the number of Shares purchasable upon the exercise of this
Warrant may have been adjusted pursuant to the terms hereof, the Company shall
nonetheless not be required to issue fractions of Shares upon exercise of this
Warrant or to distribute certificates that evidence fractional shares, provided
that in lieu of any fraction shares, the Company shall make a cash payment to
the Holder in an amount equal to the fair market value (as determined by the
Board of Directors of the Company in its reasonable good faith) of such
fractional share.

 



6

 

 

4.ANTIDILUTION PROVISIONS

 

4.1.         Stock Splits and Combinations. If the Company shall at any time
subdivide or combine its outstanding shares of Common Stock, this Warrant shall,
after that subdivision or combination, evidence the right to purchase the number
of shares of Common Stock that would have been issuable as a result of that
change with respect to the shares of Common Stock which were purchasable under
this Warrant immediately before that subdivision or combination. If the Company
shall at any time subdivide the outstanding shares of Common Stock, the Warrant
Exercise Price then in effect immediately before that subdivision shall be
proportionately decreased, and, if the Company shall at any time combine the
outstanding shares of Common Stock, the Warrant Exercise Price then in effect
immediately before that combination shall be proportionately increased. Any
adjustment under this section shall become effective at the close of business on
the date the subdivision or combination becomes effective.

 

4.2.         Reclassification, Exchange And Substitution. If the Common Stock
issuable upon exercise of this Warrant shall be changed into the same or a
different number of shares of any other class or classes of stock, whether by
capital reorganization, reclassification, or otherwise (other than a subdivision
or combination of shares provided for above), the Holder of this Warrant shall,
on its exercise, be entitled to purchase for the same aggregate consideration,
in lieu of the Common Stock that the Holder would have been entitled to purchase
but for such change, a number of shares of such other class or classes of stock
equivalent to the number of shares of Common Stock that would have been subject
to purchase by the Holder on exercise of this Warrant immediately before that
change.

 

4.3.         Reorganizations, Mergers, Consolidations Or Sale Of Assets. If at
any time there shall be a capital reorganization of the Company’s Common Stock
(other than a combination, reclassification, exchange, or subdivision of shares
provided for elsewhere above) or merger or consolidation of the Company with or
into another entity, or the sale of the Company’s properties and assets as, or
substantially as, an entirety to any other person or entity, then, as a part of
such reorganization, merger, consolidation or sale, lawful provision shall be
made so that the Holder of this Warrant shall thereafter be entitled to receive
upon exercise of this Warrant, during the period specified in this Warrant and
upon payment of the Warrant Exercise Price then in effect, the number of shares
of Common Stock or other securities or property of the Company, or of the
successor entity resulting from such merger or consolidation, to which a holder
of the Common Stock deliverable upon exercise of this Warrant would have been
entitled in such capital reorganization, merger, or consolidation or sale if
this Warrant had been exercised immediately before that capital reorganization,
merger, consolidation, or sale. In any such case, appropriate adjustment (as
determined in good faith by the Company’s Board of Directors) shall be made in
the application of the provisions of this Warrant with respect to the rights and
interests of the Holder of this Warrant after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Warrant (including
adjustment of the Warrant Exercise Price then in effect and number of Shares
purchasable upon exercise of this Warrant) shall be applicable after that event,
as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant. The Company shall,
within thirty (30) days after making such adjustment, give written notice (by
first class mail, postage prepaid) to the Holder of this Warrant at the address
of the Holder shown on the Company’s books. That notice shall set forth, in
reasonable detail, the event requiring the adjustment and the method by which
the adjustment was calculated, and specify the Warrant Exercise Price then in
effect after the adjustment and the increased or decreased number of Shares or
the other shares or property purchasable upon exercise of this Warrant. When
appropriate, that notice may be given in advance and include as part of the
notice required under other provisions of this Warrant.

 



7

 

 

5.Reservation of Stock Issuable Upon Exercise.

 

The Company shall at all times reserve and keep available out of its authorized
but unissued shares of Common Stock solely for the purpose of effecting the
exercise of this Warrant such number of its shares of Common Stock as shall from
time to time be sufficient to effect the exercise of this Warrant and if at any
time the number of authorized but unissued shares of Common Stock shall not be
sufficient to effect the exercise of this Warrant, in addition to such other
remedies as shall be available to the Holder of this Warrant, the Company will
use its best efforts to take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but un-issued shares of Common
Stock to such number of shares as shall be sufficient for such purposes.

 

6.RIGHTS PRIOR TO EXERCISE OF WARRANT

 

6.1.         This Warrant does not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to receive
dividends or other distributions, to exercise any preemptive rights, to vote, or
to consent or to receive notice as a stockholder of the Company. If, however, at
any time prior to the termination of this Warrant and prior to its exercise, any
of the following events shall occur:

 

(a)         the Company shall declare any dividend payable in any securities
upon its shares of Common Stock or make any distribution (other than a regular
cash dividend) to the Holders of its shares of Common Stock; or

 

(b)         the Company shall offer to the holders of its shares of Common Stock
any additional Warrant of Common Stock or securities convertible into or
exchangeable for shares of Common Stock or any right to subscribe for or
purchase any thereof; or

 



8

 

 

(c)         a dissolution, liquidation or winding up of the Company (other than
in connection with a consolidation, merger, sale, transfer or lease of all or
substantially all of its property, assets and business as an entirety) shall be
proposed and action by the Company with respect thereto has been approved by the
Company’s Board of Directors;

 

then in any one or more of said events the Company shall give notice in writing
of such event to the Holder at the last address of the Holder as it shall appear
on the Company’s records at least twenty (20) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholders entitled to such dividends, distribution, or subscription
rights, or for the determination of stockholders entitled to vote on such
proposed dissolution, liquidation or winding up. Such notice shall specify such
record date or the date of closing the transfer books, as the case may be.
Failure to publish, mail or receive such notice or any defect therein or in the
publication or mailing thereof shall not affect the validity of any action taken
in connection with such dividend, distribution or subscription rights, or such
proposed dissolution, liquidation or winding up. Each person in whose name any
certificate for shares of Common Stock is to be issued shall for all purposes be
deemed to have become the holder of record of such shares on the date on which
this instrument was surrendered and payment of the Warrant Exercise Price was
made, irrespective of the date of delivery of such stock certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares of Common Stock at the close of business on the
next succeeding date on which the stock transfer books are open.

 

7.SUCCESSORS AND ASSIGNS

 

The terms and provisions of this Warrant shall inure to the benefit of, and be
binding upon, the Company and the Holder hereof and their respective successors
and permitted assigns.

 

8.LOSS OR MUTILATION

 

8.1.         Upon receipt by the Company of satisfactory evidence of the
ownership of and the loss, theft, destruction, or mutilation of any Warrant, and
(i) in the case of loss, theft, or destruction, upon receipt by the Company of
indemnity satisfactory to it, or (ii) in the case of mutilation, upon receipt of
such Warrant and upon surrender and cancellation of such Warrant, the Company
shall execute and deliver in lieu thereof a new Warrant representing the right
to purchase an equal number of shares of Common Stock.

 

8.2.         The Holder also acknowledges that each of the Shares issuable upon
the due exercise hereof will be subject to any transfer restrictions in the
Company’s Articles of Incorporation, including a right of first refusal to the
Company, and the certificate or certificates evidencing the Shares will bear a
legend to this effect.

 



9

 

 

9.TERMINATION DATE

 

This Warrant shall terminate upon the sooner of (a) five years from the Date of
Issue; or (b) the exercise of all or any portion of this Warrant pursuant to the
terms of Section 1 hereof; or (c) the date that the Company exercises its right
to redeem this Warrant.

 

10.GOVERNING LAW

 

This Warrant and any dispute, disagreement or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, the obligations provided herein or performance shall be governed or
interpreted according to the internal laws of the State of New York without
regard to conflicts of law.

 

11.HEADINGS

 

The headings and captions used in this Warrant are used only for convenience and
are not to be considered in construing or interpreting this Warrant. All
references in this Warrant to sections and exhibits shall, unless otherwise
provided, refer to sections hereof and exhibits attached hereto, all of which
exhibits are incorporated herein by this reference.

 

12.NOTICES.

 

All notices or other communications given or made hereunder shall be in writing
and shall be mailed by certified mail, delivered by professional courier or
hand, or transmitted via email or facsimile, to such party’s address as set
forth in the Warrant Register, or such other address as the Holder or the
Company shall notify the other in writing as above provided. Any notice sent in
accordance with this section shall be effective on the date three days after the
date of mailing or, if delivered by hand or professional courier, or transmitted
via email or facsimile with delivery receipt (or acknowledgement or confirmation
which may be by electronic means), on the date of delivery, provided, however,
that notices to the Company will be effective upon receipt.

 

13.SEVERABILITY.

 

If one or more provisions of this Warrant are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Warrant and the
balance of this Warrant shall be interpreted as if such provision(s) were so
excluded and shall be enforceable in accordance with its terms.

 



10

 

 

14.         Registration and Transfer of Warrants, etc.

 

14.1.         Warrant Register; Ownership of Warrants. Each Warrant issued by
the Company shall be numbered and shall be registered in a warrant register (the
“Warrant Register”) as it is issued and transferred, which Warrant Register
shall be maintained by the Company at its principal office or, at the Company’s
election and expense, by a Warrant Agent or the Company’s transfer agent. The
Company shall be entitled to treat the registered Holder of any Warrant on the
Warrant Register as the owner in fact thereof and the Holder for all purposes
and shall not be bound to recognize any equitable or other claim to or interest
in such Warrant on the part of any other Person, and shall not be affected by
any notice to the contrary, except that, if and when any Warrant is properly
assigned in blank, the Company may (but shall not be obligated to) treat the
bearer thereof as the owner of such Warrant for all purposes. Subject to Section
10, a Warrant, if properly assigned, may be exercised by a new holder without a
new Warrant first having been issued.

 

15.certain other provisions

 

15.1.         Any reference to an action or event to occur on a specified date
that is not a Business Day shall be a reference to the immediately following
Business Day.

 

15.2.         Any calculations of the number of Shares to be issued upon the
exercise of this Warrant, in whole or in part, shall be made by the Company and,
absent manifest error, such calculation shall be conclusive and binding.

 

15.3.         The terms and conditions of this Warrant shall not be amended,
modified or supplemented other than in accordance with a written amendment
signed by the Holder and the Company that specifically provides for such
amendment, modification or supplement.

 

16.Cooperation in the Registration of Shares.

 

The Company shall have the right, but not the obligation, to register the Shares
in a Registration Statement and cause such Registration Statement to be
effective under the Securities Act, and shall have the right and obligation to
so register the Shares under the Registration Rights Agreement. In any such
registration by the Company, the Holder shall cooperate with the Company and
provide the Company with all information reasonably requested from time to time
by the Company. Without limiting the remedies available to the Company arising
from any failure of the Holder to so cooperate, the Company shall not be
required to include the shares in the Registration Statement and the Holder
shall not have the rights set forth in Section 1.2 (b) to any reduction in the
exercise price.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 

In Witness Whereof, the parties have executed this Warrant as of the date first
written above.

  

  COMPANY       LEGACY EDUCATION ALLIANC, INC.         By:     Name:     Title:
 

 

HOLDER                 By:           Name:           Title:    

 

 

 

 

NOTICE OF WARRANT EXERCISE

 

To: Legacy Education Alliance, Inc.

1612 Cape Coral Parkway East
Cape Coral, FL 33904

 

Gentlemen:

 

The undersigned, _____________________________, hereby elects to purchase,
pursuant to the provisions of the foregoing Warrant held by the undersigned,
__________ shares of the common stock (“Common Stock”) of Legacy Education
Alliance, Inc.

 

Payment of the purchase price of __________ per Share required under such
Warrant accompanies this notice.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such Common Stock for the account of the undersigned and not for resale or with
a view to distribution of such Common Stock or any part hereof; that the
undersigned is fully aware of the transfer restrictions affecting restricted
securities under the pertinent securities laws and the undersigned understands
that the shares purchased hereby are restricted securities and that the
certificate or certificates evidencing the same will bear a legend to that
effect.

 

If the number of shares of Common Stock purchased (and/or canceled) hereby is
less than the number of shares of Common Stock covered by the Warrant, the
undersigned requests that a new Warrant representing the number of shares of
Common Stock not so purchased (or canceled) be issued and delivered as follows:

 

ISSUE TO: ______________________   (NAME OF HOLDER)      
 ______________________   (ADDRESS, INCLUDING ZIP CODE)      
 ______________________   (SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)    
DELIVER TO:      ______________________   (NAME)        ______________________  
(ADDRESS, INCLUDING ZIP CODE)



 



 

 

 



NOTICE OF WARRANT EXERCISE
Page 2

 

DATED: _________, ____.

 

Signature:      Name:     Title:     Address:           

 

 

 

 

